         Case 3:19-cv-00531-JAM Document 34 Filed 06/26/20 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 NGOLA SANTOS,
     Plaintiff,

        v.                                                   No. 3:19-cv-00531 (JAM)

 COMMISSIONER OF SOCIAL SECURITY,
     Defendant.


                        ORDER DENYING MOTION TO REVERSE
                         AND GRANTING MOTION TO AFFIRM

       Plaintiff Ngola Amenu Santos asserts that he is disabled and unable to work due to

several conditions. He has brought this action pro se pursuant to 42 U.S.C. § 405(g), seeking

review of the final decision of the Commissioner of Social Security, who denied his claim for

disability insurance benefits and supplemental security income. Santos has filed a motion to

reverse the decision of the Commissioner, Doc. #24, and the Commissioner has filed a motion to

affirm his decision, Doc. #27. For the reasons set forth below, I will deny Santos’s motion to

reverse and grant the Commissioner’s motion to affirm.

                                          BACKGROUND

       I refer to the transcripts provided by the Commissioner. See Doc. #15. Santos filed an

application for disability insurance benefits and supplemental security income on November 20,

2015, alleging a disability that began on June 25, 2015. Id. at 374-87. Santos’s claim was

initially denied on May 26, 2016, id. at 301-10, and denied again upon reconsideration on

October 20, 2016, id. at 314-21. He then filed a written request for a hearing by an administrative

law judge (ALJ) on November 4, 2016. Id. at 322-23.




                                                1
         Case 3:19-cv-00531-JAM Document 34 Filed 06/26/20 Page 2 of 10



       Santos appeared pro se and testified at a hearing in Providence, Rhode Island, before ALJ

Paul W. Goodale on January 2, 2018. Id. at 177-245. Vocational expert Kenneth R. Smith

testified in person. Id. at 229. On March 30, 2018, the ALJ issued a decision concluding that

Santos was not disabled within the meaning of the Social Security Act. Id. at 13-33. The Appeals

Council denied Santos’s request for review on February 4, 2019. Id. at 6-10. Santos then filed

this federal court action on March 30, 2019. Doc. #1.

       To qualify as disabled, a claimant must show that he is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for a continuous period of not less

than 12 months,” and “the impairment must be ‘of such severity that [the claimant] is not only

unable to do his previous work but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy.’”

Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 45 (2d Cir. 2015) (quoting 42 U.S.C. §§

423(d)(1)(A), 423(d)(2)(A)). “[W]ork exists in the national economy when it exists in significant

numbers either in the region where [claimant] live[s] or in several other regions of the country,”

and “when there is a significant number of jobs (in one or more occupations) having

requirements which [claimant] [is] able to meet with his physical or mental abilities and

vocational qualifications.” 20 C.F.R. §§ 404.1566(a)-(b), 416.966(a)-(b); see also Kennedy v.

Astrue, 343 F. App’x 719, 722 (2d Cir. 2009).

       The agency engages in the following five-step sequential evaluation process to determine

whether a claimant is disabled:

               (1) whether the claimant is currently engaged in substantial gainful
               activity; (2) whether the claimant has a severe impairment or
               combination of impairments; (3) whether the impairment meets or
               equals the severity of the specified impairments in the Listing of

                                                 2
          Case 3:19-cv-00531-JAM Document 34 Filed 06/26/20 Page 3 of 10



                Impairments; (4) based on a “residual functional capacity”
                assessment, whether the claimant can perform any of his or her
                past relevant work despite the impairment; and (5) whether there
                are significant numbers of jobs in the national economy that the
                claimant can perform given the claimant’s residual functional
                capacity, age, education, and work experience.

Estrella v. Berryhill, 925 F.3d 90, 94 (2d Cir. 2019); see also 20 C.F.R. §§ 404.1520(a)(4)(i)-(v),

416.920(a)(4)(i)-(v).

         In applying this framework, if an ALJ finds a claimant to be disabled or not disabled at a

particular step, he may make a decision without proceeding to the next step. See 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4). The claimant bears the burden of proving the case at Steps One

through Four; the burden shifts at Step Five to the Commissioner to demonstrate that there is

other work that the claimant can perform. See McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir.

2014).

         At Step One, the ALJ determined that Santos had not engaged in substantial gainful

activity since June 25, 2015, the date of the alleged onset of his disability. Doc. #15 at 19. At

Step Two, the ALJ concluded that Santos suffered from the following severe impairments:

depression, anxiety, and bipolar disorder. Ibid.

         At Step Three, the ALJ determined that Santos did not have an impairment or

combination of impairments that met or equaled the severity of one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 21.

         The ALJ then found that Santos had a residual functional capacity (RFC) to perform

medium work as defined in 20 C.F.R. §§ 404.1567(c), 416.967(c), with the following limitations:

                The claimant is able to lift and carry 50 pounds occasionally and
                25 pounds frequently. The claimant can sit, stand, and walk for six-
                hours each in an eight-hour workday. He must avoid concentrated
                exposure to fumes, odors, dust, gases, pulmonary irritants and
                poorly ventilated areas. The claimant could not do production rate

                                                   3
         Case 3:19-cv-00531-JAM Document 34 Filed 06/26/20 Page 4 of 10



               or pace work (i.e., assembly line type work, outwardly paced,
               working in close tandem with co-employees), but could do
               individual table and bench work. He must work in a low-stress job
               having only occasional decision-making and occasional changes in
               work setting. The claimant can only have superficial interaction
               with co-workers. He could have only occasional contact with
               supervisors and with the general public.

Id. at 23. At Step Four, the ALJ concluded that Santos was able to perform past relevant work as

a hand packager. Id. at 31.

       In an alternative Step Five finding, the ALJ considered Santos’s age, education, work

experience, and RFC, and relied on the testimony of the vocational expert in concluding that

Santos had the RFC to perform a significant number of jobs in the national economy, such as

assembler, packager, store clerk, office helper, and stock clerk. Id. at 32. The ALJ ultimately

found that, from the alleged disability onset date to the date of the decision, Santos was not

disabled within the meaning of the Social Security Act. Id. at 33.

       Santos makes three claims of error. First, he claims that the ALJ “did not acknowledge”

his physical impairments, such as the dysfunction of his back, hip, and joints, which make him

unable to “ambulate effectively”—an apparent challenge to the RFC finding. Doc. #24-1 at 2.

Second, he claims that the ALJ failed to list as severe his back and hip pain, monocular diplopia

in his left eye, senile cataracts, insomnia, and medication side effects. Id. at 2-3. Lastly, he

claims that he is disabled because the vocational expert testified in response to a hypothetical

that there are no jobs in the national economy for someone who, due to limitations in

concentration, persistence, and pace, takes two or more unscheduled breaks in addition to regular

breaks in an eight-hour workday and who would be off-task 20% or more of the workday—

criteria that he allegedly meets. Id. at 3-4. I take this to be an argument that the hypothetical the




                                                   4
          Case 3:19-cv-00531-JAM Document 34 Filed 06/26/20 Page 5 of 10



ALJ actually relied on was flawed in not incorporating such limitations. I address each claim

below.

                                            DISCUSSION

         The Court may “set aside the Commissioner’s determination that a claimant is not

disabled only if the factual findings are not supported by substantial evidence or if the decision is

based on legal error.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008); see also 42 U.S.C. §

405(g). Substantial evidence is “more than a mere scintilla” and “means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Lesterhuis v. Colvin,

805 F.3d 83, 87 (2d Cir. 2015) (per curiam). Absent a legal error, the Court must uphold the

Commissioner’s decision if it is supported by substantial evidence, even if the Court might have

ruled differently had it considered the matter in the first instance. See Eastman v. Barnhart, 241

F. Supp. 2d 160, 168 (D. Conn. 2003).

         The ALJ’s Step Two analysis

         An ALJ does not commit reversible error where substantial evidence supports a finding

that an impairment is non-severe. See Meadors v. Astrue, 370 F. App’x 179, 182 (2d Cir. 2010).

An impairment or combination of impairments is non-severe “if it does not significantly limit

[the claimant’s] physical or mental ability to do basic work activities,” such as walking, seeing,

and remembering simple instructions. 20 C.F.R. §§ 404.1522, 416.922.

         The ALJ expressly considered Santos’s back and hip pain in his decision, Doc. #15 at 20-

21, and impliedly considered the joint-pain side effect that Santos spoke to at his hearing, id. at

189. Santos’s physical examinations from the alleged onset date to January 2016 were

unremarkable; he presented with no musculoskeletal pain, normal gait and station, and normal,

pain-free spinal movements. Id. at 463-94. In an August 2016 visit with an APRN, he



                                                  5
         Case 3:19-cv-00531-JAM Document 34 Filed 06/26/20 Page 6 of 10



complained of chronic lower-back and bilateral-hip pain, which he estimated was at a level of a

four on a scale of ten, and was prescribed Ibuprofen. Id. at 629-33. He was found to have a stable

gait and was able to raise his leg with pain to the back only. Id. at 631. Although an October

2016 lumbar-spine MRI revealed that Santos had a herniated disc at L4-5 causing mild spinal

canal stenosis, id. at 671, he reported that his pain was “intermittent but manageable,” id. at 676.

Orthopedist Richard S. Blum found that he had full range of motion in his lumbar spine and right

hip, and that his left straight leg raise was within normal limits. Id. at 674, 684. MRIs of his hips

from October 2016 and June 2017 were negative. Id. at 734, 796; see also id. at 687. After an

April 2017 visit with Dr. Blum, Santos’s treatment remained conservative: Ibuprofen. Id. at 686.

Santos acknowledged at his hearing that he regularly played basketball, id. at 218-19; he even

played the same month the ALJ’s decision was made. Id. at 80, 87. He also reportedly exercised

regularly in 2016. Id. at 520, 575.

       Santos takes issue with the ALJ’s characterization of his cataracts as the cause of his

diplopia, which Santos alleges was purely the result of ocular trauma experienced during a

basketball game in September or October 2012. Docs. #24-1 at 2-3; see also Doc. #15 at 462,

636. But as the ALJ noted, Henry Samson, O.D., examined Santos’s eye in November 2012 and,

despite trace amounts of non-age-related cataracts, found unaided acuities of DVA 20/20 and

NVA 20/50 in the left eye as well as healthy peripheral structures and vasculatures. Doc. #15 at

636-40. In August 2015, after the alleged disability onset date, Martin Shapiro, M.D., found mild

cortical cataracts in both eyes and opined they could be the source of Santos’s diplopia, noting it

was “reasonable to consider” cataract-removal surgery in the left eye and offering Santos a

referral for that purpose. Id. at 460-61. State agency consultant Karen Sarpolis, M.D., similarly

found in January 2016 that Santos’s visual acuity was “only slightly diminished,” the left-eye



                                                  6
           Case 3:19-cv-00531-JAM Document 34 Filed 06/26/20 Page 7 of 10



cataract was causing “mild diplopia amenable to surgery,” and the condition was “no[t] expected

to last one year.” Id. at 251. Ophthalmologist Hilary Fazzone, M.D., noted in September 2017

that Santos “requires surgery in the left eye to improve his vision” because “a marked posterior

subcapsular cataract” had caused its visual acuity to worsen to 20/200; his right-eye central

acuity remained 20/20 despite a cataract. Id. at 808. Despite these recommendations of surgery,

Santos declined to go that route out of fear it would cause the loss of his nearsighted vision and

out of a desire to pursue herbal remedies, though at the time of the hearing he had not yet

mustered the funds to pay for them. Id. at 194-95. He wears reading glasses, but drives without

them, noting he “can see ok in the daytime” and is “able to drive a little bit at night.” Id. at 195-

96. “[A] remediable impairment is not disabling.” Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d

Cir. 1983) (citing 20 C.F.R. § 404.1530); see also 20 C.F.R. § 416.930. Santos was free to forego

surgery, but substantial evidence in the record supports a finding that the surgery would have

ameliorated his vision problems, and the ALJ was entitled to rely on it. 1

         Lastly, substantial evidence supports the ALJ’s finding that Santos’s insomnia was

controlled. Id. at 21. State agency consultant Judy Kleppel, M.D., noted that Santos’s insomnia

was being treated with Ambien and sleep hygiene techniques. Doc. #15 at 278, 291. Primary care

physician Dean Har, M.D., prescribed both for Santos in June 2015. Id. at 465. Just one month

later, Santos’s symptoms had improved. Id. at 469. During a visit to Jeannette Knipe, LCSW, in

July 2016, Santos described having difficulty sleeping, but when he “found an Ambien,” it

“helped him sleep for 5 hours.” Id. at 523. But in July 2017, he reported that he “already stopped

. . . the Ambien,” id. at 696, and in August 2017 admitted to “not taking [it] regularly,” id. at


1
  Santos cites to the definition of “disability” under the Americans with Disabilities Act in order to argue that it was
improper for the ALJ to consider possible ameliorative treatments for his vision problems. Doc. #24-1 at 3 (citing 42
U.S.C. § 12102(4)(E)(i)). But the definition of disability under the Social Security Act, which is distinct, governs
this action. See DeRosa v. Nat’l Envelope Corp., 595 F.3d 99, 103 (2d Cir. 2010) (noting the definitions differ).

                                                           7
         Case 3:19-cv-00531-JAM Document 34 Filed 06/26/20 Page 8 of 10



716. To the extent that insomnia affected his ability to function, it was a result of him not taking

prescribed medication, which renders the condition non-disabling. See Mongeur, 722 F.2d at

1039.

        I conclude that the analysis at Step Two was supported by substantial evidence and that

there otherwise was no error that requires remand, because the ALJ identified severe

impairments at Step Two, and otherwise proceeded to evaluate Santos’s claim through the

sequential evaluation process. See Woodmancy v. Colvin, 577 Fed. App’x. 72, 74 n.1 (2d Cir.

2014); Stanton v. Astrue, 370 Fed. App’x. 231, 233 n.1 (2d Cir. 2010).

        The ALJ’s RFC finding

        It is well established that a calculation of RFC must be based on the medical record and

not on the ALJ’s lay opinion. See Burgess, 537 F.3d at 131. In calculating the RFC, “an ALJ is

not required to discuss every piece of evidence submitted,” and “[a]n ALJ’s failure to cite

specific evidence does not indicate that such evidence was not considered.” Brault v. Soc. Sec.

Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per curiam). The ALJ’s RFC determination

must include “a narrative discussion describing how the evidence supports each conclusion,

citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations).” Policy Interpretation Ruling Titles II and XVI: Assessing Residual

Functional Capacity in Initial Claims, SSR 96-8P, 1996 WL 374184, at *7 (1996). The RFC

finding “need only afford an adequate basis for meaningful judicial review, apply the proper

legal standards, and be supported by substantial evidence such that additional analysis would be

unnecessary or superfluous.” McIntyre, 758 F.3d at 150 (cleaned up).

        The ALJ’s RFC finding that Santos “can sit, stand, and walk for six-hours each in an

eight-hour workday” is supported by substantial evidence. As discussed above, his back, hip, and



                                                  8
         Case 3:19-cv-00531-JAM Document 34 Filed 06/26/20 Page 9 of 10



joint pain were “manageable,” his treatment was conservative, he was found to have full range of

motion in his lumbar spine and right hip, and he was able to do a left straight leg raise within

normal limits. He also played basketball and exercised regularly during the relevant period.

       The ALJ’s Step Five analysis

       An ALJ may rely on a vocational expert’s response to a hypothetical where the

assumptions contained therein are supported by substantial evidence and accurately reflect the

claimant’s limitations. See McIntyre, 758 F.3d at 151. The hypothetical that the ALJ relied on in

making his Step Five finding limited Santos to low-stress work involving only occasional

decisionmaking and occasional changes in work setting. Compare Doc. #15 at 23, with id. at

236. But Santos claims that due to distracting mental and back, hip, and joint disorders, he has

limitations in concentration, persistence, and pace that would cause him to be off-task and take

too many breaks. Doc. #24-1 at 3. I find that the assumptions in the hypothetical that the ALJ

relied on are supported by substantial evidence.

       State agency psychological consultants Susan Uber, Ph.D., and Christopher Leveille,

Psy.D., respectively reviewed the evidence of record in May and October 2016, and opined that

Santos would be able to maintain concentration, persistence, and pace in simple tasks on a full-

time basis. Doc. #15 at 255, 282. As for the record itself, in June 2015, Santos visited Dr. Har

with “minor complaints” of increased anxiety, but was otherwise found to have normal cognitive

function. Id. at 463-64. In a follow-up visit in July 2015, his anxiety and mood symptoms

improved by 50% within a week of starting his prescribed Lexapro medication, id. at 466, 469,

and improved by “at least” 60-70% within a week of that visit, id. at 472. When his symptoms

worsened, adjustments to his dosage proved effective. See, e.g., id. at 484, 490. Conversely,




                                                   9
        Case 3:19-cv-00531-JAM Document 34 Filed 06/26/20 Page 10 of 10



when he discontinued his medication, his symptoms worsened; they improved when he

continued taking the medication again in January and February 2016. Id. at 493, 500.

       Psychiatrist Jesus A. Lago, M.D., in May 2016 found Santos to have orderly thoughts and

the ability to follow instructions, and to be oriented with intact cognition and memory. Id. at 504.

A contemporaneous neuropsychological exam was “largely normal.” Id. at 515. Then, in

September 2016, psychiatrist Cenk Tek, M.D., found that Santos’s “narrative does not fit the

complaints,” that “clearly there is no clinical picture from my perspective that needs to be

addressed with a medication,” and noted he did “not believe [Santos] was psychotic at any point”

and “[c]an’t rule out malingering either.” Id. at 573, 575. In August 2017, Christina Iovanne,

LCSW, found Santos “[n]egative for behavioral problems, confusion, decreased concentration,

dysphoric mood, [and] hallucinations . . . .” Id. at 722. In a January 2018 psychiatric

examination, Eric Lin, M.D., found he had normal attention and concentration. Id. at 46.

Cassandra Ramsey, APRN, evaluated Santos similarly in a February 2018 visit. Id. at 70.

                                            CONCLUSION

       For the foregoing reasons, the Court DENIES Santos’s motion to reverse the decision of

the Commissioner (Doc. #24) and GRANTS the Commissioner’s motion to affirm (Doc. #27).

The Clerk of Court shall close this case.

       It is so ordered.

       Dated at New Haven this 26th day of June 2020.

                                                      /s/ Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 10
